﻿
I would like to offer you my congratulations and profound best wishes, Sir, as you assume your important duties as President of the General Assembly at this session. The wisdom and the understanding you bring to this position are particularly appropriate for these historic times. I am confident that you will do great honour to the legacy left by your predecessor.
A few days hence the leaders of over 80 countries will gather here to discuss the pressing plight of tens of millions of innocent children around the world - the horrors of hunger and disease, the debilitating consequences of illiteracy, the abomination of abuse. The Prime Minister of Canada has the honour to co-chair that World Summit for Children, which will focus our attention as never before on what this Organisation must still do: construct a world order that allows all nations, all peoples, all colours and creeds to live on a planet that is prosperous, peaceful, free and just.
There is an old Indian saying from Western Canada:
"We do not inherit this land from our parents; we simply borrow it from our children."
That idea motivates the Children Summit, as it must this Organisation. We live in uncommon ties. Never before has the opportunity for this body to exercise its intended mission been greater/ and never before have the risks and challenges been so daunting.	.
This past year has seen the tearing down of old barriers/ the disintegration of walls - walls of the mind and real walls - walls we once thought permanent.
We in the West/ perhaps to an extreme used to view the world through the prism of the cold war. That prism determined many of our priorities and guided our actions. That prism was a prison, and it has now been shattered. The consequence has been liberation. Liberation for millions of people in Central and Eastern Europe who now experience democracy where they only recently dreamt of it. Liberation for the minds of men and women who can now turn to old problems long neglected and new problems now before us. Liberation for the world/ which is now being freed from the tensions of a European balance of terror that penetrated to the farthest corner of the globe. And 1." aeration for this Organization/ where the words of the United Nations Charter can cease to be distant goals and may now become descriptions of our common action. 
The past year has seen progress in many regions and on many issues.
Namibia, the last colony in Africa, is now its newest democracy. We take great pride of the role that the United Nations played in assisting Namibia to make its transition to independence - a role that was made possible by the international force involving 109 Member of the Organisation.
In South Africa Nelson Mandela is now free, and he and President de Klerk are on the verge of beginning a process of negotiation with a view to building a non-racial, democratic South Africa. We applaud this process and impatiently wait the day when we shall see clear and irreversible changes in the apartheid regime. We call upon all South Africans to show the necessary good will to bring, to end to the violence which is casting a shadow over the negotiation process.
In Cambodia the parties to that long, bloody conflict may be on the path to a peaceful settlement.   All Cambodians welcome the unanimity displayed by the Security Council when it approved last week a framework for a comprehensive political solution to this conflict. Ш hope that this will soon set Cambodia on the road to a just, peaceful and lasting settlement. Canada unequivocally supports that effort and we have already pledged $1.5 million to help the United Nations give effect to its plans.
Elsewhere in Asia the Government of South Korea has in our view taken a welcome initiative in beginning talks with its northern neighbour. We hope that Korea will become a full and active Member of the Organisation.
In Latin America the unique experience and expertise of the United Nations in peace-keeping has been invaluable. The cease-fire in Nicaragua, the successful conclusion of the democratic process there, and progress in the talks in El Salvador and Guatemala may finally bring hope to a region torn too long by conflict and ideology. 
In the Persian Gulf the United Nations is playing the role it has not been able to play for decades. Thanks to the Organisation, the international community has been able to bring its authority to bear on a country which has grossly and clearly contravened the United Nations Charter's prohibition on policies of aggression and has thereby endangered the serious efforts of all the Members of the United Nations to settle disputes peacefully.
The Security Council's ability to act in concert is without any doubt testimony to the new era of co-operation now opening to us. But it is also a warning to Iraq that the United Nations will not relent until Iraq has withdrawn its forces from Kuwait and restored independence to that small country.
We obviously need more than resolutions. All the Members of the United Nations - each in its own way - should ensure the effectiveness of the measures adopted so far and should use whatever diplomatic resources are available to them to persuade Iraq to withdraw its troops. Iraq's aggression is a litmus test for what the United Nations can now become. It we succeed here the United Nations will send a clear and unambiguous signal to others that the world is now different, that it will not tolerate aggression and that international law is to be served and not ignored.
Now is not a time for complacency. That we are succeeding in some parts of the world means we have yet to succeed in others. That we have solved some problems means there are many still to solve.
In Lebanon a grave situation continues, and, while we take heart from constitutional progress made in the past year, all members of the international community, collectively and individually - must make efforts to restore Lebanon's independence, sovereignty and territorial integrity. 
In the Middle East, although the world is focused on the Gulf, the continuing Arab-Israeli and Palestinian-Israeli disputes are unresolved and threatening. A just and lasting negotiated solution based on Security Council resolutions 242 (1967) and 338 (1973) and the legitimate rights of the Palestinians, including their right to self-determination, is more vital now than ever before.
In the Western Sahara some progress has been made through the great efforts of the Secretary-General to encourage dialogue directed to peace. The real difficulties persist and a settlement has yet to be reached»
And in the Horn of Africa the cycle of conflict, poverty and starvation continues. While we can take pride in the way the United Nations and its agencies provided food to those in need, only a lasting political solution will end the terrible curse of famine in that region.
Around the world the challenge is all too clear: unequal levels of development which perpetuate poverty and spawn conflict; a world population which will expand by 3.5 billion people over the next three and a half decades; 14 million children dying each year from illness and hunger; a generation debilitated by drugs; the proliferation of weapons - chemical, nuclear and conventional; and an ailing environment, whose air is being poisoned, whose oceans and lakes are becoming cesspools, and whose forests are being destroyed as if they were disposable. This is not the picture of a planet of promise: it is the picture of a planet in pain.
My own country, Canada, is a place blessed by Providence. We are prosperous. We are free. We are at peace. But we too have had to confront the need for new attitudes and new approaches to our own problems, including the situation of our aboriginal people. 
Although we failed this year in finding a new constitutional accommodation for our country, I can promise the Assembly that Canada will succeed in renewing our Confederation. We shall do so with that same flexibility, imagination, tolerance and compromise which have made Canada; a nation of so many cultures, into what Barbara Nard once called "the first international country".
I have raised those values because they are precisely the ones that speak of the needs of this Organisation and this world. In this new era compromise must cease to be seen as second best; it must become the instrument of our common cause.
In the years between the two world wars and in the depths of the cold war, there were debates about whether a State's interests were best pursued through unilateral action or through co-operation and compromise. That debate is now over. It is over not because one side won but because the world has changed. The choice today is not between realism and idealism, unilateralism or co-operation; it is between success and failure. Co-operation is now the new realism and pragmatism is the only path to progress. We either work together and succeed, or we work separately and fail. We need new action. But we also need new attitudes - ideas that animate, ideas that indicate what is no longer feasible and what is now necessary.
I believe our first challenge is to redefine the concept of security. Security has ceased to be something to be achieved unilaterally. Security has ceased to be something to be attained through military means alone. Security has become multidimensional and it has become co-operative. In a world where poverty and underdevelopment plague most of the planet, the developed world cannot pretend to be secure simply because it alone is prosperous. In an era of nuclear and chemical weapons, of ballistic missiles, of terrorism, of interdependent markets and economies, of diseases, the development of prosperity throughout the world; is not a question o£ charity but a question of security. That mandates continued emphasis on official development assistance, on more open and free markets, on innovative debt strategies. These are not only economic or humanitarian actions; they have become security imperatives.
In a world where the frontiers of States may be secure but the air, land and water are being poisoned, environmental action is also a fundamental security question. And in a period of burgeoning population and rapid industrialisation, where winds and waters know no borders, environmental security will be only achieved through co-operation. 
That mandates an approach to the 1992 United Nations Conference on Environment and Development that is aggressive and innovative. It requires a realistic dialogue between the developing and the developed world about environmental damage that threatens all States, rich and poor. As part of that effort» Canada will vigorously pursue the possibility of a world forestry convention by 1992.
A now concept of security also requires that we address »ore effectively the political and Military tensions that persist in so many regions of the world. While there is such to be done globally, I believe that a new focus on regional approaches to security is more necessary and more promising than ever. It is more necessary both because of the consequences of conflict arising from interdependence and because of the destructive nature of modern weapons. And it is more promising because the absence of East-West tensions now frees countries and regions to pursue solutions to local problems on local terms.
Security is more than the absence of war; it is the presence of peace. That requires a shared sense on each side that the survival of the other is in its own best interest. That means building trust and confidence. Canada believes that a regional approach to confidence building has much to offer. That approach can involve a variety of measures dialogue itself designed to exchange perspectives and increase understanding; greater transparency in terms of military capacity; agreements to inform other members in the region of activities they night consider threatening in the absence of warning; and eventually institutions and processes of conflict resolution and crisis prevention.
Confidence building is not a blueprint or a grand solution. It does not prejudge outcomes or impose solutions. It is not rigid. It is in fact what the Organisation has always done best. It is step-by-step. It is functional. It is flexible. 
The success of such an approach in Europe is undeniable. Obviously, specific measures taken in Europe nay not apply to other regions. Those regions will require approaches tailored to their nature and requirements. But the fundamental principles of confidence building apply.
It is for that reason that, in addition to proposing new initiatives for the Conference on Security and Co-operation in Europe, Canada has suggested that the countries of the North-Pacific region could benefit from similar approaches to confidence building. Those might include advance notification of military manoeuvres, an Open Skies regime, and military data exchanges. Other regions of the world - the Middle East, Latin America - might also benefit from a regional approach to confidence building.
One of the key elements of confidence building is verification. Verification provides proof, and proof triggers trust. That is why Canada co-sponsored the resolution adopted by the General Assembly calling for an experts' study on verification to be conducted by the Secretary-General - resolution 43/81 B. A Canadian chaired that study and we will take the lead at this session of the Assembly in proposing a resolution that will call on the United Nations to promote increased dialogue between diplomats and experts on verification issues; to establish a United Nations data bank of verification research material; and to support and expand where appropriate the powers of the Secretary-General to engage in fact-finding missions as they relate to the possible violation of existing arms-control agreements.
There is one persistent security problem above all others that the international community has failed to address satisfactorily. That is the problem of proliferation of weapons of mass destruction and proliferation of their means of delivery, as well as conventional weapons, which have become so destructive. 
We all recognize that arms do not cause conflicts. But we must also recognise that arms can make conflict more likely and that they make that conflict more destructive when it occurs. The progress between the super-Powers on the reduction of their stockpiles of nuclear weapons is welcome, as is the progress made to date in ensuring a successful conclusion to the conventional-force-reduction talks currently under way in Vienna. Those negotiations can- and must succeed. But to reduce capabilities and enhance confidence in one region and with some weapons is only part of the challenge. There is much more to be done.
In the area of nuclear proliferation, the just-concluded Review Conference of the Non-proliferation Treaty, despite consensus on almost all issues, was unable to agree on a concluding document, that failure should alert us all to the dangerous prospect of the unravelling of that vital international Treaty. Canada believes that movement is needed on all sides. We welcome the joint American and Soviet commitment to a step-by-step approach to further restrictions on nuclear testing. We believe that commitment should be followed up immediately, with the final goal being a comprehensive ban on nuclear testing.
At the same time, we have been deeply disturbed by a tendency among some others to adopt positions that can only act to undermine the vital consensus which underlies the existing treaties on non-proliferation and nuclear testing. Clearly, compromise and forward movement are required on the part of everyone. But the pursuit of other objectives should not be allowed to threaten those existing agreements that have become so vital. It is Canada's firm view that both the non-proliferation Treaty and a comprehensive test-ban treaty are too important for international peace and security to be held hostage one to the other.
Regional nuclear arms and the threat of chemical proliferation and use have been raised starkly again by the situation in the Persian Gulf. We must move quickly to a comprehensive and global ban on chemical weapons. We urge all parties at the Conference on Disarmament to ensure that the opportunity for a successful agreement is not lost and that agreement is reached soon. During this session of the Assembly, Canada, along with Poland, will seek to strengthen the commitment of all members to that end.
In addition, there is the very important issue of arms transfers and the arms trade. It is critical that peace in Europe not he purchased at the price of a more innovative arras bazaar elsewhere. That arras bazaar has stunted development by hijacking scarce resources. It has distorted whole economies. It has increased bloodshed. It is important in that context that all parties to the conventional-force-reduction talks in Europe take steps to ensure that weapons affected by that agreement not end up as contributions to potential conflicts elsewhere in the world.
The continued proliferation of ballistic-missile technology is particularly worrisome. Ballistic missiles raise the prospect of the delivery of weapons of mass destruction into the heart of enemy territory. That possibility not only means great potential suffering; it also induces regional arms races. That is why Canada has so strongly supported the recent expansion of the membership of the Missile Technology Control Regime. The Assembly should focus on that issue and call for all Members to take measures to control the export of that technology. Canada will play a leading role in such an effort.
Canada also believes that is important to make arms transfers and procurement as transparent as is prudent and practical. Transparency builds confidence and is recognition of the obligation we all have to the common interest. That is why Canada has strongly supported the work of the United Nations Group of Government Experts on Arms Transfer Transparency and why we look forward to studying its report in detail. That is why we support the widest possible voluntary reporting to the United Nations of military expenditures, procurement and arms transfers. I am pleased to announce that, this year for the first time, Canada will be releasing an annual report on its exports of military goods.
There is, with arms, a demand side and a supply side. Measures can be taken to restrict supplies to stabilising and prudent levels. But demand must also be addressed, and that is why a regional approach to confidence building is relevant to the issue too.
Finally, Canada believes that much more can be done to ensure that the United Nations unique capacity to provide peace-keeping forces for regional conflicts remains effective and efficient. Ï am pleased that Canada was able to help breathe new life into the Special Committee on Peace-Keeping Operations, which has now provided the United Nations with new proposals to improve present peace-keeping activities and to plan for new ventures. However, more work and even greater commitment will be needed to ensure that the United Nations is provided with the capacity and the resources to mount varied, speedy and successful peace-keeping operations, be they in Cambodia, Central America, the Western Sahara or the Persian Gulf.
In particular, Canada would support a United Nations effort to secure a clear indication from all Member States of the forces and equipment they could make available in future United Nations peace-keeping operations. We believe that effort could include an inventory of civilian resources. That might include police forces, communications and logistics personnel and elections experts and observers, who could be utilized not only to keep the peace but to prepare for peace. If there is one thing that recent events make clear, it is that democracy and freedom are fundamental factors in building a co-operative security structure for our new era. In Central and Eastern Europe, Latin America, Asia and parts of Africa, there is a new recognition that democracy is necessary because democracy works. That is not the victory of one ideology over another. It is the victory of common sense. 
Democracy allows Governments to gauge and reflect the needs of their societies. Democracy allows individuals to express their views and exercise their abilities. Democracy and development go hand in hand, since it is the open market which feeds prosperity and leads, almost always, to democracy.
Democracy limits the conflict which inevitably results from repression. Democracy is flexible, and because it is flexible it does not snap. Democracy, at bottom, is the politics of pragmatism and the politics of security.
It is our belief in the role of democracy in building security that has led Canada to propose a democratic development unit for the Organization of American States. That proposal has been accepted. It is that same belief that has led Canada to put forward human rights proposals in the Conference on Security and Co-operation in Europe which will strengthen the rule of law and the rights of minorities throughout Europe, It is the same belief that has led Canada to contribute, bilaterally and through the Commonwealth, to democratic dialogue and preparations for constitutional talks in South Africa.
That is also why Canada applauds the July decision of the Organisation of African Unity to endorse a new charter dealing with democracy and development and why we supported financially the conference which produced it. And that is why we provided election assistance this year to Haiti, Bulgaria, Czechoslovakia, Namibia and Nicaragua.
Canada believes that there is a further role for this Organisation in encouraging democratic development. Through supporting the co-operation of the various regional organizations in exchanging information and improving co-ordination, and through encouraging Member States in their many recent efforts to strengthen democracy, the General Assembly can act as a catalyst in reinforcing both democracy and security. 
As we move forward, I believe there are several guidelines we can usefully adopt as we seek together to build a structure of co-operative security.
Guideline 1 is that co-operative security is multidimensional. It is based on the recognition that there are many significant threats to our livelihood, our health, our development and our very existence.
Guideline 2 is that co-operative security accepts that links exist between threats. It recognizes that few threats can be managed satisfactorily without also addressing others, that peace requires prosperity, that stability requires justice within and between States, that democracy, development and disarmament are all related.
Guideline 3 is that co-operative security is functional. It seeks to avoid blueprints and grand schemes and focuses on institutions and approaches which work, which produce results.
Guideline 4 is that co-operative security requires dialogue and compromise. It accepts the fundamental truth that conversation is almost always better than conflict and that conversation leading to compromise is the best way to solve problems.
Guideline 5 is that co-operative security builds on the link between stability and change. It demands that we accept that order and predictability are not an alternative to change, but rather its foundation, and that order in turn requires growth and flexibility if it is to endure.
Guideline 6 is that co-operative security rejects blocs. Blocs perpetuate distrust. They build a tension between regions and groups which is no better than tension between States. They perpetuate a "them versus us" psychology which may satisfy sentiment but which does little to solve problems. 
Guideline 7 is that co-operative security rejects stale rhetoric and sterile ideology. It sees no advantage in stereotypes and sees much damage in the prejudice perpetuated by them. It rejects - as Canada, for example, does - such blemishes on this Organisation as the odious resolution equating Zionism with racism adopted 15 years ago by the Assembly.
Guideline 8 is that co-operative security recognizes that true security is impossible without justice. It accepts that democracy within States is a force for stability and prosperity and that justice between States/ whether through development assistance/ debt relief or fairer and more open terms of trade, is a necessary component of a secure world.
Today in Ottawa on our Parliament Hill a statue was unveiled to Lester B. Pearson; a great Canadian leader and world statesman, a true friend of this Organization. Mr. Pearson was present at the creation of the United Nations. We helped build its Charter. We helped mould its mission. We played a central role in establishing the Organization's great tradition of peace-keeping. There was no cause to which he was more committed than the construction of an effective United Nations system. Out of the ashes of the Second World War and the First World War before it he sought to build a structure of co-operative security which would prevent Armageddon and build a world which was prosperous/ free and just for all. Lester Pearson never saw the United Nations fulfil its intended purpose. His dream was dashed by yet another war, the cold war.
That war is now over. The promise is renewed/ and the dream rekindled. Yet the challenges remain more acute/ more demanding than ever before. Let us do now what we have been unable to do before. Let us shake off our past failings/ confront our present and in so doing build a new future. Let us behave as United Nations. 
